367 F.2d 584
NATIONAL INSURANCE UNDER-WRITERS, Appellant,v.UNITED STATES of America, Appellee.
No. 22974.
United States Court of Appeals Fifth Circuit.
Nov. 9, 1966.

Appeal from the United States District Court for the Southern District of Mississippi; William Horold Cox, Judge.
Melvin B. Bishop, Daniel, Coker & Horton, Jackson, Miss., for appellant.
Alan S. Rosenthal, Robert J. Vollen, Jack H. Weiner, Attys., Dept. of Justice, Washington, D.C., John W. Douglas, Asst. Atty. Gen., Robert E. Haubert, U.S. Atty., Robert V. Zener, Atty., Dept. of Justice, Washington, D.C., for appellee.
Before TUTTLE, Chief Judge, and THORNBERRY and GOLDBERG, Circuit judges.
PER CURIAM.


1
The questions presented on this appeal were resolved by this Court in United States of America v. Myers, 5th Cir. 1966, 363 F.2d 615.  Therefore, the decision of the district court is hereby


2
Affirmed.